         Case 1:20-cv-01436-ER Document 45 Filed 12/14/20 Page 1 of 4




Via ECF
Hon. Edgardo Ramos, U.S.D.J.
U.S. District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007
                                                                      December 11, 2020

      Re: Sunwealth Global HK Ltd., et al. v. Pinder International, Inc. et al., No. 20-
      cv-01436-ER

Dear Judge Ramos:

       We write as counsel for plaintiffs Sunwealth Global HK Ltd. (“Sunwealth”) and
Anil Kumar Dhanwani (“Dhanwani”; together with Sunwealth, the “Plaintiffs”) in the
above-referenced action to request that a pre-motion conference be convened in
accordance with Your Honor’s individual rules of practice and Rule 37.2 of the SDNY
Local Rules. The Plaintiffs seek to file a motion to compel defendants Jitander Singh
Dhall, Pinder International, Inc., and 30 Below Corp. (collectively, “Defendants”) to
comply with the Plaintiff’s discovery requests and to appear for depositions. Whereas the
parties’ meet-and-confer on the matter revealed that a significant amount of relevant
discovery remains unproduced and whereas the Defendants have still not produced any
of the outstanding discovery addressed during the meet-and-confer, the Plaintiffs also
seek an extension of the discovery period to allow them sufficient time to review this
unproduced material prior to deposing the Defendants.

        By way of brief background, this case is predicated on the Defendants’ alleged
violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962,
et seq. and attendant state law claims. As set forth in the Amended Complaint, the
Defendants engaged in a scheme whereby they would enter into purchase agreements
with overseas sourcing agents (such as Sunwealth in this case) to secure the
manufacture and shipment of Defendants’ “Brooklyn Xpress” and “Ditch Plains”
branded clothing (e.g., polos, jeans, and shorts), then employed a pattern of predicate
activity including wire fraud, extortion, and conversion aimed at coercing the foreign
entities with which the Defendants contracted to accept reduced prices for their clothing
shipments. Court records indicate no less than nine actions being filed against Dhall and
his various corporate shell entities since 2012. These lawsuits allege among other claims,
fraud, breach of contract, and outright conversion in relation to his purchase of clothing
from overseas shipping agents.
         Case 1:20-cv-01436-ER Document 45 Filed 12/14/20 Page 2 of 4

Hon. Edgardo Ramos          Sunwealth Global v. Pinder International            12/11/2020


Closer inspection of these actions indicate that the Defendants’ operate via a consistent
pattern of unfair and fraudulent business practices in violation of 18 U.S.C. 1962, et seq.

       The sourcing agent in this case, Sunwealth, is just the latest victim of the
Defendants’ RICO enterprise. Here, the Defendants made knowingly false statements
concerning the status of the shipments and made knowingly false promises of future
payment on the condition that the Plaintiffs first send more clothing shipments. Already
in financial extremis, the Plaintiffs had little choice but to consent to the Defendant’s
demands, culminating in a one-sided settlement agreement under which the Plaintiffs
(desperate for payment and unrepresented by counsel) were forced to forgive more than
$1 million of the Defendants’ overdue payments without any evidence that the
Defendants had a basis for reduced contractual prices. Then, once the goods were in their
possession, the Defendants refused to make the agreed settlement payments. For his part,
defendant Dhall has, for years, avoided the Plaintiffs and other creditors by moving
assets between his various shell corporations, including defendants Pinder International,
Inc. 30 Below Corp., and Bedford Inc. And though Sunwealth has only received a sliver
of discovery in this action, it has already identified additional shell corporations
controlled by defendant Dhall—including Time Square Food Corp. and Seena
International, Inc.—all of which operate interchangeably for the same fraudulent
purposes.

       Civil RICO claims are inherently complex and require significant factual support.
As this Court has been advised in the parties’ multiple requests for discovery extensions,
the Plaintiffs’ discovery efforts have been significantly delayed by the COVID-19
pandemic, by the departure of Timothy Foster, Esq. from our firm in mid-September, and
by Mr. Israel’s unexpected and extended hospitalizations for personal health reasons
between September and December (Mr. Israel’s hospitalizations have, cumulatively,
lasted for more than a month since September). Now, new delays are caused by the
Defendants’ refusal to produce critical documents/information and to schedule
depositions. With numerous discovery deadlines quickly approaching, it appears judicial
intervention is necessary.

       On November 12th, our office sent the Defendants a meet-and-confer agenda
identifying numerous holes in their discovery responses and requesting the imminent
scheduling of depositions. Unfortunately, due to Defendants’ counsel, Jared Louzan,
Esq., being diagnosed with COVID-19 after the issuance of the Court’s most recent
discovery extension, counsel were unable to meet and confer until December 1st.1 During
two conversations held on December 1st and 2nd, the parties discussed:



1 Given Mr. Louzan’s extension of numerous professional courtesies with regards to Mr.
Israel’s own health issues—as well as the seriousness of the pandemic—we certainly do
not place any blame on the Defendants or their counsel for this delay.
                                            2
       Case 1:20-cv-01436-ER Document 45 Filed 12/14/20 Page 3 of 4

Hon. Edgardo Ramos        Sunwealth Global v. Pinder International            12/11/2020


        •   The Defendants’ agreement to provide a proposed confidentiality
            agreement by the end of that week (December 4th).

        •   The Defendants’ agreement to produce outstanding discovery, including:

               o Texts, emails, and WhatsApp messages exchanged by
                 the parties;

               o Documents, photographs, and communications of any
                 kind concerning the Defendants’ purported
                 complaints that the clothing shipments received by
                 them were “nonconforming”;

               o Copies of checks and wires reflecting payments made
                 to the Plaintiffs; and

               o The Defendants’ tax and bank records once the
                 confidentiality agreement was executed.

        •   The Defendants’ allegation—made for the first time during the December
            1st meet and confer—that (a) all corporate financial records concerning
            their purchases and sales of goods were held by a third-party online service
            and (b) the Defendants no longer had access to that service or those records.
            Though the Defendants agreed to provide the name of that third-party
            custodian, they have yet to do so.

        •    The Defendants’ agreement to identify all custodians of electronically store
            information that were searched and the terms were used in that search.

        •   The Defendants’ agreement to provide revised responses to the Plaintiffs’
            discovery requests in order to indicate which categories of documents were
            not in their possession or did not exist.

        •   The Defendants’ agreement to produce corporate formation documents for
            Times Square Food Corp., one of the related entities controlled by
            defendant Dhall.

        •   The Defendants’ agreement to provide an explanation for the redactions
            contained in document production (which were largely comprised of
            documents produced in a different case and not produced in direct
            response to the Plaintiffs’ document demands herein).

        •   The Defendants’ agreement to check their schedules and then confirm their
            availability to appear for depositions on December 29th and 30th.


                                          3
                    Case 1:20-cv-01436-ER Document 45 Filed 12/14/20 Page 4 of 4

         Hon. Edgardo Ramos                Sunwealth Global v. Pinder International                      12/11/2020


                As of December 11, 2020, the Defendants have not provided any of the names,
         information, proposed agreements, or documents that they agreed to produce. Nor have
         they confirmed their availability for the proposed deposition dates. The Plaintiffs have
         virtually no information on the financial status of Dhall’s various companies or evidence
         (in the form of photographs, emails, or other documents) indicating that the clothing
         shipments Dhall accepted at a $1 million discount were defective in any way. The
         Plaintiffs’ subsequent requests for updates on the status of the outstanding discovery and
         for a meeting to discuss ESI protocol have also been left answered. See Exhibit A enclosed
         herein (comprising emails between counsel).

                The parties’ meet-and-confers have thus failed to satisfactorily resolved many of
         the outstanding discovery issues—particularly those concerning demands for the
         Defendants’ financial documents, sales records, and proof of non-conformity. And the
         Defendants’ continued recalcitrance in producing discovery or scheduling depositions in
         the face of quickly approaching deadlines severely prejudices the Plaintiffs. Without the
         Court’s intervention to instill the Defendants’ cooperation, the Plaintiffs are unable to
         adequately pursue their claims.

               For the foregoing reasons, the Plaintiffs respectfully request a pre-motion
         conference in anticipation of filing a motion seeking to compel compliance with their
         discovery requests and deposition notices, and for a stay of this action until the
         Defendants have complied.2
A discovery conference will be held remotely               Respectfully submitted,
and by telephone on December 22, 2020 at
10am. The parties are instructed to call (877)             SAM P. ISRAEL, P.C.
411-9748 and enter access code 3029857#
when prompted. Defendants may file a           By:         /s/ Timothy Savitsky
response to this letter by no later than                   Timothy Savitsky, Esq. (TS 6683)
December 18, 2020. IT IS SO ORDERED.                       David Hrovat, Esq. (DH 9936)
                                                           180 Maiden Lane, 6 th Floor
                                                           New York, NY 10038
                         12/14/2020
                                                           T: 646-787-9880|F: 646-787-9886
                                                           Attorneys for Plaintiffs
         Enclosures.




         2Enclosed herein as Exhibit B is a true and correct copy of the Defendants’ Response to the Plaintiffs’ first
         set of Document Demands.

                                                               4
